The judgment of the court was pronounced by
Slideli., J.
The plaintiff has failed to prove notice of protest to the endorser. The record of the certificate of notice seems to have been made in the presence of two witnesses; but it does not appear that they signed it. Not being in conformity to the statute, the certificate was not proof of notice, and the certified copy of it should have been rejected. See statutes of 1821 and 1827. Gas Bank v. Nuttall, 19 La. 449. Deblieux v. Bullard, 1 Rob. Rep. 67.
It is decreed that the judgment of the court below be reversed, and that there be judgment for the defendant, as in case of non-suit, the plaintiff paying costs in both courts.